NO. 07-01-0086-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



FEBRUARY 25, 2002



______________________________





BEACH EXPLORATION, INC., APPELLANT



V.



BRADFORD L. MOORE AND McGOWAN & McGOWAN, P.C., APPELLEES





_________________________________



FROM THE 121
st
 DISTRICT COURT OF TERRY COUNTY;



NO. 15,345; HONORABLE MARVIN MARSHALL, JUDGE



_______________________________





Before QUINN and REAVIS and JOHNSON, JJ.

ON JOINT MOTION TO WITHDRAW ORDER OF DISMISSAL AND TO ABATE 

APPEAL
 
TO PERMIT INTERLOCUTORY ORDER TO BE MADE FINAL





By opinion dated February 13, 2002, this Court examined its jurisdiction to hear this appeal and after concluding that the February 6, 2001 summary judgment appealed from was interlocutory, the appeal was dismissed for want of jurisdiction.  Citing 
Iacono v. Lyons, 6 S.W.3d 715 (Tex.App.--Houston [1
st
 Dist.] 1999, no pet.), by their joint motion, the parties acknowledge that the judgment signed February 6, 2001, is not final, and pursuant to Rule 27.2 of the Texas Rules of Appellate Procedure
 they request that we withdraw our opinion and judgment of February 13, 2002, and abate the appeal and remand the cause to the trial court so that a final judgment may be rendered. 

  Concluding that the motion should be granted, we hereby withdraw our opinion and judgment of February 13, 2002, and abate the appeal until Friday, April 26, 2002, and remand the cause to the trial court so that the jurisdictional defect can be cured.  Upon rendition of a final judgment, a supplemental clerk’s record containing the final order should be prepared and filed not later than April 26, 2002.  If a supplemental clerk’s record is not filed with the Clerk of this Court on or before April 26, 2002, the appeal will be subject to dismissal without further notice
 for the reasons explained in our opinion of February 13, 2002.  

It is so ordered.

Don H. Reavis

     Justice



Do not publish.